        Case 2:20-cv-00806-AMM Document 1 Filed 06/08/20 Page 1 of 17                        FILED
                                                                                    2020 Jun-09 AM 09:08
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

JAMES W. PARSONS, III,     )
                           )
         Plaintiff,        )
                           )
v.                         ) Case No.: _____________________
                           )
MARK PETTWAY, SHERIFF OF   )
JEFFERSON COUNTY, ALABAMA, )
and ADVANCED CORRECTIONAL )
HEALTHCARE, INC.,          )
                           )
         Defendants.       )

                                   COMPLAINT

      For his complaint against Mark Pettway, Sheriff of Jefferson County,

Alabama, and Advanced Correctional Healthcare, Inc. (“ACH”), James W.

Parsons, III, on behalf of himself and the class he seeks to represent, states as

follows:

                                 INTRODUCTION

      This is an action pursuant to certain of the Enforcement Acts, as codified at

42 U.S.C. §§ 1983, for damages and injunctive relief against Sheriff Mark Pettway

and ACH. Sheriff Pettway operates the Jefferson County, Alabama Jail, where

ACH is under contract to provide, and purports to provide, medical care. However,

due to the policies and customs of Pettway and ACH, medical care at the jail is so

deficient as to constitute cruel and unusual punishment prohibited by the Fourth
        Case 2:20-cv-00806-AMM Document 1 Filed 06/08/20 Page 2 of 17




and Eighth (and for pre-trial detainees, the Fourteenth) Amendments to the United

States Constitution. In particular, and without limitation of the foregoing, Sheriff

Pettway and ACH cause pre-trial detainees and inmates serving sentences after

conviction to go without medications prescribed for the inmates either before or

during detention, despite knowing full well that the medications are required for

health and life, that refusing to administer the medications causes unnecessary pain

and suffering, and that refusing the medications hastens death. The refusal to

prescribe medication often persists over the course of not merely days, but months,

in the face of symptoms that even laypeople would recognize as medically

hazardous.

                                      PARTIES

      1.     Plaintiff James Parsons, III, is a man over the age of 21 and is a

resident of Blount County, Alabama.

      2.     Defendant Sheriff Mark Pettway is a man over the age of 21 and is the

Sheriff of Jefferson County, Alabama.

      3.     Defendant Advanced Correctional Healthcare, Inc. is a foreign

corporation having its principal place of business in Peoria, Illinois. At all times

herein, Defendant ACH was acting under color of State law.




                                           2
        Case 2:20-cv-00806-AMM Document 1 Filed 06/08/20 Page 3 of 17




                         JURISDICTION AND VENUE

      4.      Subject matter jurisdiction over Plaintiff’s claims is conferred on this

Court pursuant to 28 U.S.C. §§ 1331 and 1343(a)(3) and (4), to obtain relief for the

deprivation of rights guaranteed by the Fourth, Eighth and Fourteenth

Amendments to the Constitution of the United States, all pursuant to the

Enforcement Acts found at 42 U.S.C. § 1983.

      5.     Venue is proper in the Southern Division pursuant to 28 U.S.C. §§

1391(b)(1) and 1391(b)(2), in that the events or occurrences giving rise to

Plaintiff’s claims occurred in the United States District Court for the Northern

District of Alabama, Southern Division, and in that the acts and omissions about

which Plaintiff complains occurred in Jefferson County, Alabama.

                       RULE 23 CLASS ALLEGATIONS

      6.     Plaintiff brings this action on behalf of himself and a class of all other

persons similarly situated to him, consisting of detainees and inmates of the

Jefferson County, Alabama Jail who have been prescribed medication for acute or

chronic illness, or other medical conditions, but who do not receive such

medications due to the policies of each of the Defendants.

             (a)   The number of absent class members is so great that it is

impractical to bring individual actions, particularly given the constraints associated

with persons actually in custody.

                                          3
        Case 2:20-cv-00806-AMM Document 1 Filed 06/08/20 Page 4 of 17




               (b)   There are issues of fact and law common to all class members,

including but not limited to whether they were deprived of their prescription

medications.

               (c)   The claims of the Plaintiff are typical of those of the absent class

members.

               (d)   The representative party, James Parsons, III, will fairly and

adequately protect the interests of the class.

       7.      The elements of a class action are satisfied pursuant to Fed.R.Civ.Pro.

23(b)(1)(A) & (B) because prosecuting separate actions by or against individual

class members would create a risk of - -

               (a) inconsistent or varying adjudications with respect to individual class

members that would establish incompatible standards of conduct for the Defendants;

and

               (b) adjudications with respect to individual class members that, as a

practical matter, would be dispositive of the interests of the other members not

parties to the individual adjudications and would substantially impair or impede their

ability to protect their interests.

       8.      In addition, the elements of a class action are satisfied pursuant to

Fed.R.Civ.Pro. 23(b)(2) because the Defendants, who would oppose class action

treatment, have acted or refused to act on grounds that apply generally to the class,

                                            4
        Case 2:20-cv-00806-AMM Document 1 Filed 06/08/20 Page 5 of 17




so that final injunctive relief or corresponding declaratory relief is appropriate

respecting the class as a whole.

                                       FACTS

       9.     Plaintiff is a single male who now suffers and at all relevant times has

suffered from Multiple Sclerosis (“MS”).

       10.    MS is a progressive disease with no known cure. MS physically

manifests in lesions on the brain.

       11.    MS can nonetheless be managed over the long term if properly

diagnosed and treated with appropriate medication. In particular, Plaintiff was

receiving medications for his MS before his detention.

       12.    Shortly before he was incarcerated, Plaintiff had a magnetic resonance

imaging (MRI) scan, which showed that Plaintiff’s brain was largely, if not

entirely, free of lesions.

       13.    On June 7, 2018, Plaintiff was detained in the Jefferson County Jail.

       14.    Prior to that time, Plaintiff was successfully managing his MS through

medication.

       15.    After Plaintiff was detained, Plaintiff and Plaintiff’s family both

informed jailers (i.e., deputy sheriffs) and personnel at ACH that Plaintiff suffered

from MS and that Plaintiff required medications to treat his MS.




                                           5
        Case 2:20-cv-00806-AMM Document 1 Filed 06/08/20 Page 6 of 17




      16.    Knowing that some of these medications are expensive, Plaintiff’s

mother, a registered nurse, purchased medication and delivered it to the jailers and

ACH personnel to make sure that Plaintiff received the medication.

      17.    Further, Plaintiff and Plaintiff’s family provided the jailers and ACH

personnel with written confirmation from Plaintiff's physician that Plaintiff had

MS.

      18.    His mother tried to bring his medications and a “walker”-type walking

cane for him to use, but she was turned away and was not allowed to leave the

walker or the medications.

      19.    Plaintiff filled out medication request forms, but Defendants did not

respond to the forms or provide medication.

      20.    On June 18, 2018, Plaintiff’s doctor Dr. Richard Diethelm wrote a

letter to the jail staff informing them that Plaintiff was an MS patient and that the

absence of medications would likely lead to a relapse. Plaintiff still did not receive

his medications.

      21.    After June 18, 2018, Plaintiff filled out another medication request

form and it was never answered.

      22.    Beginning on June 18, 2018, the changes in Plaintiff’s body caused by

the absence of his usual medications caused Plaintiff to soil himself in his jail cell.

He was unable to control his bowels, yet was not provided with toilet paper or the

                                           6
        Case 2:20-cv-00806-AMM Document 1 Filed 06/08/20 Page 7 of 17




means to take a shower or otherwise clean himself. This was the direct result of not

being able to have his medications.

      23.     Plaintiff filled out and submitted a grievance form. It was never

answered.

      24.     Despite having actual, subjective knowledge of Plaintiff’s MS and

need for medication, the jailers and ACH refused to administer Plaintiff’s

medication.

      25.     There was no point in refusing Plaintiff’s medication, apart from

whatever desire the jailers or ACH had to inflict cruel and unusual punishment.

      26.     After Plaintiff had been in custody but deprived of his medication, he

had another MRI scan, which found several lesions.

      27.     Plaintiff still did not get medicine during his detention.

      28.     After the COVID-19 crisis struck, Plaintiff was allowed to go home.

      29.     Plaintiff’s MS symptoms have significantly aggravated since his

detention began.

      30.     In particular, Plaintiff has significant numbness in his limbs and

extremities, making it difficult for him to walk.

      31.     On June 29, 2018, Plaintiff bonded out of jail in Jefferson County. He

was transported to the Blount County Correctional Facility, located in the City of

Oneonta in Blount County, Alabama.

                                           7
        Case 2:20-cv-00806-AMM Document 1 Filed 06/08/20 Page 8 of 17




      32.    On the same day, June 29, 2018, Plaintiff was returned to Jefferson

County.

      33.    He was immediately carried to St. Vincent’s East hospital, where he

stayed for a week due to his MS relapse. Plaintiff was subsequently returned to the

Jail, but never received his medications.

      34.    No one acting for Sheriff Pettway or ACH ever disputed that Plaintiff

had MS.

      35.    It is the responsibility of the Defendants to maintain and keep the

Jefferson County jail in a safe and proper manner, such that conditions in the jail

are compliant with standards established by and through the Eighth and Fourteenth

Amendments.

      36.    Defendants had a duty to provide Plaintiff with his required

medications during his incarceration. They did not do so.

      37.    The experiences of Plaintiff are typical of those experienced by

detainees or inmates of the Jefferson County, Alabama jail who need prescription

medications, especially when the conditions are chronic in nature. The following

additional incidents occurred at the Jefferson County, Alabama jail. This is hardly

an exhaustive list.

      38.    Inmate CF was detained on charges that she had a marijuana roach in

her car when she was pulled over. Inmate CF suffers major depression, for which

                                            8
        Case 2:20-cv-00806-AMM Document 1 Filed 06/08/20 Page 9 of 17




she had been prescribed Welbutrin and Prozac, both of which are inexpensive

psychotropic medications that are commonly available in generic forms. The jailer

and ACH not only failed to administer the medications as prescribed, they refused

her access to those medications “cold turkey,” which is strongly contraindicated.

When she became suicidal, they did not relent, but instead detained her in

administrative segregation, where she could not even have a Bible.

      39.      Inmate NB was a man with significant depression and opioid

addiction. Instead of treating his depression and addiction, jailers and ACH

basically ignored him. He committed suicide on Thanksgiving Day 2019.

      40.      DH is an adult bi-polar man who managed his condition by monthly

injections of medication prescribed for him. After he was detained, DH was not

given his medication, which predictably led to his bi-polar symptoms reappearing.

      41.      FA is an inmate with acquired immune deficiency syndrome, or

AIDS. FA is one of the longest surviving patients of the 1917 Clinic at UAB. FA

manages to survive with AIDS by carefully following a complicated regimen of

prescription medication. Even though FA and his family advised the jailers and

ACH that FA had AIDs, the jailers and ACH refused to administer FA’s

medications.

      42.      DS was detained in the Jefferson County Jail while high on drugs.

During his detention, he was denied the most basic medicine that would have kept

                                          9
       Case 2:20-cv-00806-AMM Document 1 Filed 06/08/20 Page 10 of 17




him from becoming dehydrated. After he lay on the floor for days, his kidneys

failed and he was finally transported to a local hospital, where he has been

continuously admitted since the end of February.

      43.    The deliberate indifference described herein is common where ACH

provides medical care. Thus, in Madison County, Alabama, ACH provided the

medical care at the jail operated by the Sheriff of Madison County, Alabama until

the County Commission and the Sheriff terminated the contract and ACH paid

over $400,000 for release of claims.

      44.    The practices described herein caused physical injury to Plaintiff,

including but not limited to the appearance of lesions that would not have appeared

at all or that would have appeared only much later.

      45.    Each of the Defendants acted under color of State law with regard to

the acts or omissions described herein.

      46.    The acts and omissions described herein consisted of occasions with

the policies and procedures adopted by each Defendant caused men and women to

go without medical treatment when in fact each Defendant subjectively knew or, in

the alternative, any layperson would have known that medical treatment was in fact

necessary.

      47.    Plaintiff was subject to retaliation for his filing grievance forms for

not receiving his medication.

                                          10
       Case 2:20-cv-00806-AMM Document 1 Filed 06/08/20 Page 11 of 17




      48.    Defendants denied Plaintiff’s requests for medications because such

was their practice for all inmates or detainees, except a limited number of persons

who first presented symptoms while detained.

      49.    Defendants Pettway and ACH adopted a written policy and/or

procedure or, alternatively, a pattern, practice, or custom authorized, ratified, and

condoned by a final policy-maker so as to rise to the level of a written policy of

refusing to provide mediation.

      50.    Defendants Pettway and ACH adopted a written policy and/or

procedure or, alternatively, a pattern, practice, or custom authorized, ratified, and

condoned by a final policy-maker so as to rise to the level of a written policy, of

ignoring the medication needs of pre-trial detainees such as Plaintiff and those

similarly situated to him.

      51.    Defendants Pettway and ACH adopted a written policy and/or

procedure or, alternatively, a pattern, practice, or custom authorized, ratified, and

condoned by a final policy-maker so as to rise to the level of a written policy, of

providing medications only to pre-trial detainees whose medical condition arises

while the detainee is in custody and not before.

      52.    Defendants Pettway and ACH adopted a written policy and/or

procedure or, alternatively, a pattern, practice, or custom authorized, ratified, and

condoned by a final policy-maker so as to rise to the level of a written policy, of

                                          11
        Case 2:20-cv-00806-AMM Document 1 Filed 06/08/20 Page 12 of 17




failing and refusing to provide medications to pre-trial detainees to address medical

conditions which arose prior to detention by Defendants.

       53.    Defendants Pettway and ACH failed to train deputy sheriffs and

employees under what circumstances to administer medications and to send pre-

trial detainees to the hospital.

       54.    The acts and omissions of Pettway and ACH as recounted herein were

and continue to be deliberately indifferent to the medical conditions of inmates and

detainees.

      55.     The acts and omissions of the Pettway and ACH as recounted herein

were wanton and willful.

       56.    The acts and omissions of the Pettway and ACH as recounted herein

were committed with deliberate indifference to the federally-protected rights of

Plaintiff and those similarly situated to him.

       57.    The acts and omissions, as recounted herein, of each of the

Defendants caused Plaintiff to suffer actual physical injury, as well as mental

anguish and emotional injury.




                                          12
       Case 2:20-cv-00806-AMM Document 1 Filed 06/08/20 Page 13 of 17




                                   COUNT ONE

                                 42 U.S.C. § 1983

                                  Sheriff Pettway
                                     Damages

      58.    Plaintiff adopts and incorporates by reference paragraphs 1 through 57

of this Complaint.

      59.    The acts and omissions described herein, including but not limited to

the policies and procedures adopted by Sheriff Pettway, have caused Plaintiff to

suffer actual physical injuries including brain lesions, diminished eyesight, and

difficulty in ambulating.

      60.    The acts and omissions described herein have caused Plaintiff to

suffer mental anguish.

                                  COUNT TWO

                                 42 U.S.C. § 1983

                                  Sheriff Pettway
                                 Injunctive Relief

      61.    Plaintiff adopts and incorporates by reference paragraphs 1 through 57

of this Complaint.

      62.    The cruel and unusual punishment inflicted on the detainees and

inmates at the Jefferson County Jail are persistent and the treatment will not

improve absent judicial intervention in the form of an equitable decree.

                                         13
        Case 2:20-cv-00806-AMM Document 1 Filed 06/08/20 Page 14 of 17




       63.    The detainees and inmates do not have an adequate remedy at law.

Some of the inmates are literally dying and others are suffering irreversible injuries

to their health.

       64.    A judicial decree merely banning cruel and unusual punishment in the

form of refusing to administer medications prescribed to detainees and inmates

would greatly ameliorate conditions in the jail and would at least prevent detainees

and prisoners from having to suffer easily anticipated injuries caused by the simple

fact that they are jailed in cruel and unusual conditions.

                                  COUNT THREE

                                   42 U.S.C. § 1983

                          Cruel and Unusual Punishment
                                      ACH
                                 Injunctive Relief

       65.    Plaintiff adopts and incorporates by reference paragraphs 1 through 57

of this Complaint.

       66.    ACH adopted policies and procedures that caused Plaintiff to be

deprived of prescription medication, despite actually knowing about the Plaintiff’s

need for the medication and having the medication in hand.

       67.    As a result, Plaintiff has suffered physical injury in the form of brain

lesions, diminished eyesight, and difficulty in ambulating.

       68.    Plaintiff has also suffered mental anguish and emotional distress.

                                           14
       Case 2:20-cv-00806-AMM Document 1 Filed 06/08/20 Page 15 of 17




      69.    Monetary damages are not an adequate remedy for Plaintiff’s injuries.

      70.    A judicial decree merely banning cruel and unusual punishment in the

form of refusing to administer medications prescribed to detainees and inmates

would greatly ameliorate conditions in the jail and would at least prevent detainees

and prisoners from having to suffer easily anticipated injuries caused by the simple

fact that they are jailed in cruel and unusual conditions.

                                  COUNT FOUR

                                  42 U.S.C. § 1983

                          Cruel and Unusual Punishment
                                      ACH
                                    Damages

      71.    Plaintiff adopts and incorporates by reference paragraphs 1 through 57

of this Complaint.

      72.    ACH adopted policies and procedures that caused Plaintiff to be

deprived of prescription medication, despite actually knowing about the Plaintiff’s

need for the medication and having the medication in hand.

      73.    As a result, Plaintiff has suffered physical injury in the form of brain

lesions diminished eyesight, and difficulty in ambulating.

      74.    Plaintiff has also suffered mental anguish and emotional distress.

      WHEREFORE, on behalf of himself and all other persons similarly situated

to him, Plaintiff hereby demands compensatory damages, punitive damages, costs,

                                          15
       Case 2:20-cv-00806-AMM Document 1 Filed 06/08/20 Page 16 of 17




attorneys fees, and such equitable relief to which he may be entitled, including but

not limited to a decree prohibiting Sheriff Mark Pettway and Advanced

Correctional Healthcare, Inc., from failing to administer medications prescribed to

detainees and inmates in the custody of Jefferson County, Alabama Jail.



PLAINTIFF DEMANDS TRIAL BY JURY ON ALL ISSUES SO TRIABLE



                                       Respectfully submitted,


                                       /s/ Frank Ozment
                                       Frank Ozment (ASB-7203-N73J)
                                       R. Taylor Abbot, Jr. (ASB-8578-B64R)
                                       Frank Ozment Attorney at Law, LLC
                                       217 Country Club Park, Box 501
                                       Birmingham, Alabama 35213
                                       205-413-9973
                                       205-617-9714
                                       frankozmentlaw@gmail.com
                                       rtabbot1@gmail.com

                                       Attorneys for Plaintiff


OF COUNSEL:

Andrew C. Allen (ASB-3867-E56A)
Law Offices of Andrew C. Allen, LLC
217 Country Club Park, Box 501
Birmingham, Alabama 35213
205-747-1903
aallen@acallenlaw.com

                                         16
       Case 2:20-cv-00806-AMM Document 1 Filed 06/08/20 Page 17 of 17




Michele E. Pate (ASB-4457-E49F)
Law Office of Michele E. Pate
P.O. Box 3391
Jasper, Alabama 35502
205-275-1700
mpatelaw@gmail.com



Defendants' Addresses:

Sheriff Mark Pettway
Jefferson County Sheriff's Office
2200 Reverend Abraham Woods Jr. Blvd.
Birmingham, Alabama 35203

Advanced Correctional Healthcare, Inc.
3922 W. Baring Trace
Peoria, Illinois 61615




                                         17
